Case: 19-30205       Document: 00515450391         Page: 1    Date Filed: 06/12/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 19-30205                              June 12, 2020
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk



GLENN YOUNG,

                                                  Petitioner−Appellant,

versus

DARREL VANNOY, Warden, Louisiana State Penitentiary,

                                                  Respondent−Appellee.




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                                No. 5:15-CV-2759




Before SMITH, COSTA, and HO, Circuit Judges.
PER CURIAM: *

       Glenn Young, Louisiana prisoner #457113, moves for a certificate of



       *Pursuant to 5TH CIRCUIT RULE 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circumstances set forth
in 5TH CIRCUIT RULE 47.5.4.
    Case: 19-30205     Document: 00515450391     Page: 2   Date Filed: 06/12/2020


                                  No. 19-30205

appealability (“COA”) to appeal the denial of his 28 U.S.C. § 2254 petition
challenging his convictions of possession of more than 28 but less than 200
grams of cocaine and illegal use of weapons. He contends that (1) the evidence
was insufficient to support his convictions; (2) his trial counsel was ineffective
because (a) he did not challenge the search warrant and failed to exclude evi-
dence; (b) he did not file a motion to continue; (c) he did not object at trial to
the references to marihuana; (d) he did not note the race and sex of the jurors;
(e) he did not object that state law was violated because not all bench confer-
ences were recorded; (f) he did not object to testimony concerning the special
response team; and (g) he did not request a jury instruction on accomplice
testimony; and (3) the state trial court lacked jurisdiction. Young also appeals
the denial of his request for an evidentiary hearing.

      In his COA motion, Young does not raise the following claims: The trial
court failed to comply with various state laws; the trial court erred in allowing
testimony concerning the special response team; the prosecutor’s presentation
of evidence concerning the special response team constituted misconduct; and
his counsel failed to file a motion to quash the multiple-offender bill. Young
has abandoned these claims by failing to brief them adequately. See Hughes
v. Dretke, 412 F.3d 582, 597 (5th Cir. 2005).

      To obtain a COA, Young must make a substantial showing of the denial
of a constitutional right. See 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell,
537 U.S. 322, 336 (2003). Where the district court denies the claims on the
merits, the petitioner must establish that reasonable jurists would find the
decision to deny relief debatable or wrong, see Slack v. McDaniel, 529 U.S. 473,
484 (2000), or that the issue deserves encouragement to proceed further, see
Miller-El, 537 U.S. at 327.

      Young’s arguments do not meet this standard. We construe his motion


                                        2
    Case: 19-30205    Document: 00515450391     Page: 3   Date Filed: 06/12/2020


                                 No. 19-30205

for a COA with respect to the denial of an evidentiary hearing as a direct
appeal of that issue, see Norman v. Stephens, 817 F.3d 226, 234 (5th Cir. 2016),
and affirm, see Cullen v. Pinholster, 563 U.S. 170, 181−82, 185−86 (2011).

      The motion for a COA is DENIED. The denial of Young’s motion for an
evidentiary hearing is AFFIRMED.




                                       3